Citation Nr: 0733190	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a lung disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2007, the veteran testified at a 
Travel Board hearing.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1991 rating decision, the RO denied service 
connection for a lung disability.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1991 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The RO's January 1991 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has not been received since the 
RO's January 1991 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in April 2003.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) addressed directives consistent 
with VCAA with regard to new and material evidence.  In 
January 2007, a VCAA letter compliant with Kent was sent to 
the claimant.  Cumulatively, the VCAA letters fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that t 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that even though the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the error was harmless).   

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and identified post-service records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


New and Material Evidence

In its January 1991 rating decision, the RO denied service 
connection for a lung disability.  The RO noted that the 
veteran's entrance examination to service showed a history of 
a collapsed lung which occurred in 1968.  The veteran 
reported having shortness of breath with exertion.  The 
veteran was seen during service several times for 
intermittent upper respiratory infections.  In January 1974, 
the veteran was treated for bronchitis.  On his discharge 
examination, the veteran was noted to have chronic or 
frequent colds with no current medical problems.  Post-
service VA examination of the chest showed that air moved 
well into the lungs without rales or rhonchi.  A normal chest 
size was shown.  The RO found that the veteran was treated 
for upper respiratory infections during service and was noted 
to have bronchitis on one clinical visit.  The RO concluded 
that the evidence did not establish a chronic lung condition.

A notice of disagreement was not received within the 
subsequent one-year period.  Therefore, the RO's January 1991 
rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence has been amended.  This amendment is applicable in 
the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed in September 2002.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).
A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the U.S. Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In considering whether to 
reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, the January 1991 rating decision is final.  38 
U.S.C.A. § 7105.  Since the prior final decision, evidence 
has been added to the claims file.  The additional evidence 
of record consists of VA medical records.  These records show 
that from 2000 onward, the veteran has been seen for 
complaints of shortness of breath and chest pain.  He has 
been treated for upper respiratory infections.  The veteran 
uses an inhaler for breathing assistance.  He has been 
diagnosed as having emphysema, a tobacco-use disorder, and 
bronchitis.  The veteran also has stated that he has chronic 
obstructive lung disorder.  

The additional evidence is not new and material.  There is no 
competent evidence establishing that the veteran had a 
chronic lung disability during service, the prior evidentiary 
defect, because there is no reference to any inservice lung 
disease or injury in the additional records.  Moreover, the 
additional evidence does not include any medical opinion 
linking or relating any current lung disability to service.  
The veteran's own contentions that he has a lung disorder 
that is related to service are duplicative of the contentions 
he made in conjunction with his prior claim.  To the extent 
that the veteran maintains that he had no prior claim of 
service connection for a lung disability, the record reflects 
that on a November 1990 VA Form 21-526, Veteran's Application 
for Compensation or Pension, the veteran claimed that he was 
seeking compensation for a service-connected lung disability.  
Thus, that contention is without merit.

In sum, the veteran submitted duplicate evidence.  He also 
submitted evidence that was not previously of record, but 
which by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim (that there was a chronic inservice 
lung disability and/or that current lung disability is 
etiologically related to service), and therefore does not 
raise a reasonable possibility of substantiating the claim.

New and material evidence has not been received since the 
RO's January 1991 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a along disability is denied.


REMAND

The veteran claims that he has PTSD from various inservice 
stressful events.  The RO has attempted to verify the 
veteran's contentions.  Specifically, in August 2003, the RO 
contacted the United States Army Crime Records Center, which 
responded that there were no pertinent records.  In addition, 
in May 2007, the RO made a formal finding that there was a 
lack of information needed in order to verify claimed 
stressors.  

Despite the development efforts made by the RO, the Board 
notes that the all of the pertinent notification required for 
claims involving allegations of personal assault has been 
provided, as required by VA regulation.  The veteran has made 
allegations that he was assaulted on multiple occasions 
during service and this contributed to the development of 
PTSD.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the 
Court pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA may not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The nature of the veteran's claim is such that the provisions 
of 38 C.F.R. § 3.304(f)(3) are applicable.  Therefore, he 
should be furnished a development letter in accordance with 
38 C.F.R. § 3.304(f)(3).

Accordingly, this matter is REMANDED for the following 
actions:

1.  the veteran should be advised that 
evidence from sources other than his 
service records, or evidence of behavior 
changes, may constitute "credible 
supporting evidence" of his claimed PTSD 
stressor(s), as required by 38 C.F.R. § 
3.304(f)(3). Afford him a reasonable 
opportunity to submit that type of 
evidence and/or to advise VA of potential 
sources of such evidence.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  In the event that the veteran submits 
supporting evidence that his claimed 
inservice personal assault occurred, 
arrange to have the veteran undergo a VA 
psychiatric examination.  After examining 
the veteran, reviewing the claims file, 
and conducting any necessary testing, the 
examiner should opine as to whether the 
veteran has PTSD.  If PTSD is not 
diagnosed, the examiner should explain 
why he or she finds that the criteria for 
the diagnosis have not been met, and 
should comment on the propriety of the 
diagnoses of PTSD currently in the claims 
file.  If PTSD is diagnosed, the examiner 
should be asked to provide an opinion as 
to whether evidence in the claims file, 
including any evidence of changes in the 
veteran's behavior, is indicative-in a 
clinical sense-of an in-service personal 
assault, and whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that PTSD is 
attributable to such assault.  The report 
of examination should include the 
rationale for all opinions expressed.

3.  The claim should then be 
readjudicated in light of all of the 
evidence of record.  If in order, the 
veteran should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and 
afforded the usual period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


